Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/22 has been entered. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 8, 14, 28-32 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tepper et al. (US 2014/0011173).

3.	Addressing 8 and 14, Tepper discloses an apparatus, comprising: 
a processing device having a user interface and configured to be in operative communication with an ultrasound device, wherein the processing device is configured to: obtain an automatic calculation comprising a result of a measurement performed automatically on ultrasound data acquired from the ultrasound device (see Figs 1A; 2A-C, 7, 9A-B, [0160], [0222] and [0353]; processing device (computer) 133; perform calculate on ultrasound data to provide errors, pass, fail, score, etc.); 
output the automatic calculation on the user interface of the processing device (see Figs 1A; 2A-C, 7, 9A-B; especially Fig. 9B; the estimate position); 
receive, via the user interface and subsequent to outputting the automatic calculation on the user interface, feedback from a user regarding the result of the measurement obtained by the automatic calculation, wherein the feedback comprises at least a value that the user considers to be correct for the result of the measurement (see [0180], [0218], [0228], [0230], [0242], [0361], Figs. 2A-C and 7; the viewer could provide feedback as a score or a grade which is a value);
an apparatus, comprising: a processing device having a user interface and configured to be in operative communication with an ultrasound device, wherein the processing device is configured to: obtain an automatic calculation comprising a result of a measurement performed automatically on ultrasound data acquired from the ultrasound device (see Figs 1A; 2A-C, 7, 9A-B, [0160], [0222] and [0353]; processing device (computer) 133; perform calculate on ultrasound data to provide errors, pass, fail, score, etc.); 
output the automatic calculation on the user interface of the processing device (see Figs 1A; 2A-C, 7, 9A-B; especially Fig. 9B; the estimate position); 
receive, via the user interface and subsequent to outputting the automatic calculation on the user interface, feedback from a user regarding the result of the measurement, wherein the feedback comprises word text (see [0361] and Figs. 2A-C; advice/comment by typing or speech are words).

4.	Addressing claims 28-32 and 35-36, Tepper discloses:
regarding claim 28, wherein the automatic calculation based on the ultrasound data comprises a quality of the ultrasound data determined automatically for performing a measurement on the ultrasound data (see Fig. 1A, [0134], and [0242]; the grade of quality assessment for each ultrasound image; the quality of the image is determined including if there is enough image quality to perform the measurement);
regarding claim 29, wherein the processing device is configured, when receiving the feedback from the user, to receive an indication whether the user considers the ultrasound data acceptable for performing the measurement or not (see Fig. 2A-C, 7, [0180], [0218], [0228], [0230] and [0242]; provide grade to indicate if the data is acceptable);
regarding claim 30, wherein the processing device is further configured to: perform the automatic calculation based on the ultrasound data (see Fig. 1A-B and [0116]); 
regarding claim 31, wherein the processing device is configured, when performing the automatic calculation, to use one or more statistical models (see Fig. 8 and [0232-233]; statistical analysis is statistical model); 
 regarding claim 32, wherein the processing device is further configured to: upload the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback to one or more servers (see Fig. 1A, 8, [0133], [0135], [169] and [0185]; feedback provide to remote server for a remote viewer to view);
regarding claim 35, wherein the processing device is further configured to: perform the automatic calculation based on the ultrasound data (see Fig. 1A-B and [0116]); 
regarding claim 36, wherein the processing device is configured, when performing the automatic calculation, to use one or more statistical models (see Fig. 8 and [0232-233]; statistical analysis is statistical model). 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2014/0011173) and in view of Llosa (US 2012/0323587). 

7.	Addressing claim 1, Tepper discloses an apparatus, comprising: 
a processing device having a user interface and configured to be in operative communication with an ultrasound device, the processing device being configured to: obtain an automatic calculation comprising a result of a measurement performed automatically on ultrasound data acquired from the ultrasound device (see Figs 1A; 2A-C, 7, 9A-B, [0160], [0222] and [0353]; processing device (computer) 133; perform calculate on ultrasound data to provide errors, pass, fail, score, etc.); 
output the automatic calculation on the user interface of the processing device (see Figs 1A; 2A-C, 7, 9A-B; especially Fig. 9B; the estimate position); 
receive, via the user interface and subsequent to outputting the automatic calculation on the user interface, feedback from a user regarding the result of the measurement obtained by the automatic calculation (see [0361] and Figs. 2A-C); 

However, Tepper does not disclose wherein the feedback comprises a user indication selected from among a group of selectable user indications including a first indication that the result of the measurement is too high, a second indication that the result of the measurement is too low, and a third indication that the result of the measurement is correct. Llosa discloses user indication selected from among a group of selectable user indications including too high, too low or correct (see [0053]; user indicate/select one of the three choice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to have user indicate too high, too low or correct as taught by Llosa because this allow user to provide input regarding the information provided by the system to improve the system by analyzing feedback of user (see [0053-0056]).

8.	Addressing claims 2-3, 9 and 16-17, Tepper discloses:
regarding claim 2, wherein the processing device is further configured to: perform the automatic calculation based on the ultrasound data (see Fig. 1A-B and [0116]); 
regarding claim 3, wherein the processing device is configured, when performing the automatic calculation, to use one or more statistical models (see Fig. 8 and [0232-233]; statistical analysis is statistical model); 
regarding claim 9, wherein the processing device is configured, when receiving the feedback from the user, to receive one or more locations on one or more ultrasound images where the one or more statistical models should have focused when performing the automatic calculation (see Figs. 8, 9B, [0232-233], [0361] and [0363]; using statistical analysis/model to focus on tip of needle location to determine that it is too close or not; viewer feedback as error, warning, etc., too close); 
regarding claim 16, wherein the processing device is further configured to display an image produced from the ultrasound data (see Fig. 9B and [0351-0353]).
regarding claim 17, wherein the processing device is further configured to: upload the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback to one or more servers (see Fig. 1A, 8, [0133], [0135], [169] and [0185]; feedback provide to remote server for a remote viewer to view).
9.	Claims 33-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2014/0011173) and in view of Rothberg et al. (US 2017/0360401). 

10.	Addressing claims 33-34 and 37, Tepper does not disclose download statistical model from server, train and retrain statistical model base on ultrasound data use for the automatic calculation, the automatic calculation and the feedback uploaded by the processing device. Rothberg discloses download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server (see [0006], [0106], [0224], [0261], [0303] and [0306]; in [0006] the app use the download model to provide instruction; in [0224] and [0261]; ultrasound data is upload to server database to train/retrain model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server as taught by Rothberg because training/retraining model and use model allow user (ultrasound technician) to predict and identify landmarks in ultrasound images without years of hand-on experience (see [0003] and [0101]). 

11.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2014/0011173), in view of Llosa (US 2012/0323587) and further in view of Rothberg et al. (US 2017/0360401). 

12.	Addressing claims 18-20, Tepper does not disclose download statistical model from server, train and retrain statistical model base on ultrasound data use for the automatic calculation, the automatic calculation and the feedback uploaded by the processing device. Rothberg discloses download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server (see [0006], [0106], [0224], [0261], [0303] and [0306]; in [0006] the app use the download model to provide instruction; in [0224] and [0261]; ultrasound data is upload to server database to train/retrain model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server as taught by Rothberg because training/retraining model and use model allow user (ultrasound technician) to predict and identify landmarks in ultrasound images without years of hand-on experience (see [0003] and [0101]). 

Response to Arguments

Applicant's arguments filed 02/14/22 have been fully considered but they are not persuasive. Applicant argues Tepper fails to disclose receiving feedback on a result of a measurement that was obtained by an automatic calculation. Applicant argues all feedback in Tepper relates to the performance of the user/trainee, but not to the performance of an automatic calculation as required by the amended claim. Applicant’s argument is not persuasive because the feedback is based on the distance and/or position estimated by position estimator module (see [0160] and Figs. 2A-C; the expert is also a user of the apparatus; the expert/trainer evaluate and provide feedback to the trainee base on automatic calculation of needle tip placement in vicinity of target). The claim limitation is “feedback from user regarding the result of the measurement obtained by the automatic calculation”. The measurement/estimate of distance and/or position of needle is obtained by the automatic calculation. From the result of the measurement the trainer provide feedback as Pass/Pass-honors/Fail. The feedback from trainer to student as Pass/Pass-honors/Fail do base on the measurement perform by the automatic calculation. The trainer feedback does regard the result of the measurement. As one can see in Figs. 2A-B, different results of measurement receive different score. Applicant argues it is clear that none of the paragraphs or figures cited by the examiner disclose an evaluation of a result obtained by performing an automatic calculation, as required by amended independent claims. Applicant’s argument is not persuasive because paragraph [0160] and Fig. 1A, element 163 discloses measurement obtained by performing an automatic calculation and Figs. 2A-C and 7 discloses evaluation of a measurement result (certain position value would get a Fail score). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793